Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GERONIMO FRATICELLI ROSADO, JR: Civil No. 3:18-cv-0601
Plaintiff - (Judge Mariani)
V. .
RUSSELL JO. BELL, et al,
Defendants

MEMORANDUM

I. Background

Plaintiff Geronimo Fraticelli Rosado, Jr.("Rosado’) initiated this civil rights action
pursuant to 42 U.S.C. § 1983 in the United States District Court for the Western District of
Pennsylvania on July 31, 2017, setting forth various claims against Pennsylvania
Department of Corrections (“DOC”) officials and individuals performing work at the State
Correctional Institutions at Dallas (“SCl-Dallas”) and Camp Hill (“SCI-Camp Hill”). (Docs. 1,
3). The matter was transferred to this Court on March 15, 2018.

After two failed attempts to amend the complaint (Docs. 59, 64), in October 2019,
the Court partially accepted for filing Rosado’s third proposed amended complaint. (Doc.
66). Specifically, the Court accepted claims one, three, four and those portions of claim

seven pertaining to Defendants John E. Wetzel (“Wetzel”), Lawrence Mahally (“Mahally’),
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 2 of 22

Stanley Stanish (“Stanish’), Loretta DeBoer (“DeBoer”), and Michael Havrilla (“Havrilla’)."
(Docs. 68, 69).

Pending are motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)
filed on behalf of Wetzel and Mahally (Doc. 75), and Stanish and DeBoer (Doc. 73).2 The
motions are ripe for disposition and, for the reasons set forth below, Wetzel and Mahally’s
motion will be granted and Stanish and DeBoer’s motion will be granted in part and denied
in part.

ll. Legal Standards

A complaint must be dismissed under FED. R. CIV P. 12(b)(6), if it does not allege
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). The plaintiff must aver “factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662 (2009).

“Though a complaint ‘does not need detailed factual allegations, ... a formulaic
recitation of the elements of a cause of action will not do.... De/Rio-Mocci v. Connolly Prop.
Inc., 672 F.3d 241, 245 (3d Cir. 2012) (citing Twombly, 550 U.S. at 555). In other words,
‘[flactual allegations must be enough to raise a right to relief above the speculative level.”

Covington v. Int'l Ass’n of Approved Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013)

 

' The Court struck claims two, five, six, and the portions of claim seven that did not relate to
Defendants Weitzel, Mahally, Stanish, DeBoer, and Havrilla. (Doc. 68).

2 Defendant Havrilla has not yet been served..

2
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 3 of 22

(internal citations and quotation marks omitted). A court “take[s] as true all the factual
allegations in the Complaint and the reasonable inferences that can be drawn from those
facts, but ... disregard[s} legal conclusions and threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements.” Ethypharm S.A. France v.
Abbott Laboratories, 707 F .3d 223, 231, n.14 (3d Cir. 2013) (internal citations and quotation
marks omitted).

Twombly and Iqbal require [a district court] to take the following three steps to
determine the sufficiency of a complaint: First, the court must take note of the elements a
plaintiff must plead to state a claim. Second, the court should identify allegations that,
because they are no more than conclusions, are not entitled to the assumption of truth.
Finally, where there are well-pleaded factual allegations, a court should assume their
veracity and then determine whether they plausibly give rise to an entitlement for relief.
Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere
possibility of misconduct, the complaint has alleged - but it has not show(n] -that the
pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (internal citations and quotation marks
omitted). This “plausibility” determination will be a “context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” /d.

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court

must permit a curative amendment unless such an amendment would be inequitable or
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 4 of 22

futile.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008). “[E]ven when
plaintiff does not seek leave to amend his complaint after a defendant moves to dismiss it,
unless the district court finds that amendment would be inequitable or futile, the court must
inform the plaintiff that he or she has leave to amend the complaint within a set period of
time. Id.

Ill. Rosado’s Third Amended Complaint

 

In a section titled “Rule 8.(a) Plain Statement of Claim for Relief’ Rosado sets forth
the factual basis for his claims. (Doc. 69, pp. 3-6). He alleges that on July 28, 2016, after
serving a maximum state prison sentence in the custody of the DOC, he was released from
SCl-Dallas. (/d. at p. 3, J 1). On November 11, 2016, during the course of a Social Security
disability independent medical evaluation, he was deemed legally blind. (/d. at p. 3, J 3,
4). Social Security allegedly granted his disability claim on September 17, 2017. (Id. at p.
3, 75).

He alleges that while incarcerated at SCl-Dallas, Defendants Stanish, DeBoer, and
Mahally discriminated against him based on his visual impairment, provided him inadequate
medical care, and engaged in kick back schemes, and made illegal referrals, and false
reports.? (/d. at pp. 3, 4, ] 6-8). He also alleges that these Defendants acted in concert
with Defendant Wetzel to deny his grievances and complaints and that they are operating

under inadequate policies and procedures with malice and insufficient “safeguards of due

 

3 Throughout his pleading, Rosado refers to Defendant DeBoer as “Loretta.”

4
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 5 of 22

process under the Fourteenth Amendment.” (/d. at p. 4, J] 9, 10). Further, he alleges that
Wetzel, together with Defendant Mahally, “are to assure such policies and procedures are
substantially consistent and adequate with law, and to assure due process under the
Fourteenth Amendment, not violated.” (/d. at p. 4, § 12).

He alleges that Defendant Wetzel’s policies and procedures violated constitutional
rights either through “misrepresentation of policies, or failure [to] supervise employees, and
or policies and procedures wholly inadequate on its face.” (/d. at p. 4, J] 12-14). He states
that “ultimately, Defendants Wetzel and Superintendent Mahally are legally responsible for
the overall operations of $.C.]. Dallas, and subsequently by failing to supervise employees,
and exercise due diligence of both law and due process of law, under the Fourteenth
Amendment.” (/d. at p. 4, | 15). He further alleges that they violated the Fourteenth
Amendment by failing to investigate grievances and complaints which resulted in an
inadequate medical care system. (/d. at p. 4, 9 16). He asserts that “[djue to Defendants
Wetzel and Mahally [sic] outrageous negligence and deliberate indifference caused
Defendants Dr. Stanish and PA. DeBoer to intentionally cause Mr. Rosado physical injuries
in violation of the Fourteenth Amendment.” (/d. at p. 4, § 17). He also alleges that
Defendants Wetzel and Mahally were deliberately indifferent and intentionally denied and
delayed access to medical care and that Defendants Stanish and DeBoer “subjectively
perceived a risk of harm and then disregarded it.” (/d. at p. 5, J 22-27).

In the next section, “Rule 8(a) Sufficient Notice of Claims and Injuries," he contends
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 6 of 22

that on May 16, 2013, he submitted an inmate request to be seen by an optometrist.4 He
avers that the optometrist informed him that he was not able to correct Rosado’s visual
impairment. He therefore referred him to Dr. Havrilla in Kingston, Pennsylvania.‘ (/d. at p.
6, TJ 33-35).

He was seen by Dr. Havrilla on December 20, 2013. However, the doctor was
unable to treat him because Defendants Stanish and DeBoer failed to send his medical
chart or any documentation. (/d. at pp. 6, 7, J] 36-38). He further alleges that Dr. Havrilla

spoke with Defendant Stanish during that visit and reported that Rosado’s “condition is
serious, he has no corrective process to left eye, and requires a corneal graft, his right eye
cataract surgery.” (/d. at p. 7, ] 39). The doctor then allegedly stated “Mr. Rosado | don't
understand what you want me to do for you, your left eye needs a corneal graft, your right
eye cataract surgery, and highly recommend, | cannot issue you glasses.” (/d. at p. 7, J
42). Dr. Havrilla then allegedly denied Rosado’s request for a recommendation for
placement in a therapeutic community indicating that he no authority to do so. (/d. at p. 7,
1] 40-42). Rosado alleges that Stanish concluded on this date that he would “not be
providing any medical expenses for surgery...” (Id. at p. 11, J 89).

He alleges that on or about January 4, 2014, he submitted a sick call request

seeking “an alternative program” and Restasis. (/d. at p. 7, ] 43). He was seen by

 

4 Based on the chronology of events, this request had to have been made in May of 2013, not 2014.

° Rosado has notified the Court that he initially misidentified Dr. Habrilla. His correct name is Dr.
Havrilla.

6
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 7 of 22

Defendant DeBoer who allegedly informed him that there was no record of him seeing Dr.
Havrilla and denied his request for Restasis. (/d. at p. 7, ] 45). He also states that
Defendant Stanish “operated as fraud to reverse a professional medical opinion.” (fd. at p.
8, 7 50). He further alleges that DeBoer and Stanish denied him an opportunity to be
eligible for parole. (/d. at p. 8, J 51).

On July 20, 2014, he allegedly submitted a sick call request due to a recurrence of
an infection and rash near his right eye due to the corneal graft. (/d. at p. 8, ]] 56).
Defendant DeBoer provided him with a generic form of Restasis, which he contends
complicated “both the eye and the infection.” (/d. at p. 8, ] 58). He alleges that during the
course of the examination, Defendant DeBoer engaged in inappropriate and provocative
sexual conduct. DeBoer then stormed out of the exam room and returned with Defendant
Stanish who allegedly berated him. (/d. at p. 9, [{] 63-65). He alleges he submitted a
grievance but Defendant Mahally denied the grievance without investigation or recourse.
(Id. at p. 9, J 66).

On August 18, 2014, Rosado alleges he was again transported to Dr. Havrilla’s office
at the direction of Defendant Stanish for the purpose of an eyeglass prescription. (/d. at p.
10, { 78). Rosado questioned the eyeglass prescription based on Dr. Havrilla’s previous
representation that eyeglasses would only impair his vision. (/d. at p. 10, J 79). A
telephonic conversation then took place between Stanish and Havrilla during which Rosado

asserts they agreed to provide him inadequate medical care and agreed upon a false
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 8 of 22

diagnosis. (/d. at p. 11, J] 80-84). He left Dr. Havrilla’s office with an eyeglass prescription
for tinted glasses so as to avoid sunlight and irritation, and a recommendation that he
receive surgery on both eyes. (/d. at p. 11, 7 90). Rosado asserts that he was accused of
refusing the glasses. (/d. at pp. 11, 12, Jf 91, 92).

On August 6, 2015, he submitted a sick call request to have his neck examined,
which he alleges was not answered for two days. (/d. at p. 12, J] 93, 94). Defendant
DeBoer told him there was nothing wrong with him and threatened him for seeking medical
attention; a different nurse then evaluated him and prescribed him a ten-day regiment of
muscle relaxers and pain relievers. (/d. at p. 12, [{] 95-97).

On November 17, 2015, he sought treatment for the recurring rash and pain and
Defendant DeBoer told him he had no infection and did not treat his ailment. (/d. at p. 13,
{| 100-101). He asserts that the rash went untreated for months. (/d. at p. 13, § 101). He
was eventually seen by the optometrist. He expected to have the recurring rash and pain
addressed. The optometrist informed him that he was there for an eyeglass prescription, not
for treatment of an infection. (/d. at p. 13, {J 102-1-4). The infection allegedly spread and
Defendant DeBoer continued to inform him that there was no infection and threatened that
she would issue him a misconduct. (/d. at p. 13, J] 105, 106). He attempted to get relief
via by voicing complaints and through the inmate grievance system, but Defendant Mahally
offered no relief and failed to ether investigate or supervise his employees, causing him

unnecessary pain and suffering. (/d. at p. 13, J] 107-109).
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 9 of 22

He alleges he was again mistreated on January 6, 2016. (/d. at p. 14, §{] 110, 111).
He asserts that he was leaving sick call after again being denied treatment and that “Ms.
White” took his information and had him seen by a new nurse, who diagnosed him with an
eye infection. (Id. at p. 16, J 132).

Paragraphs 114 through 119, 121-123, and 126, contain a summary of the above
events. He then identifies causes of action. (/d. at pp. 14, 15). In claim one he alleges that
Defendants Wetzel, Mahally, Stanish and DeBoer, in contravention of the Eighth and
Fourteenth Amendments, violated various DOC medical policies and procedures and
violated the grievance system. (/d. at p. 16). In claim three, he alleges Defendants Mahally,
Stanish, DeBoer, and Havrilla were deliberately indifferent and provided inadequate medical
treatment for his visual impairment in violation of the Eighth and Fourteenth Amendments.
(/d. at pp. 19-21). In claim four he avers that Defendants Mahally, Stanish, and DeBoer
were deliberately indifferent and provided inadequate medical treatment for his eye rash in
violation of the Eighth and Fourteenth Amendments. (/d. at pp. 21, 22). Claim seven
contains requests for compensatory and punitive damages and attorney fees. (/d. at 24-,
27).

IV. Discussion

Section 1983 of Title 42 of the United States Code offers private citizens a cause of

action for violations of federal law by state officials. See 42 U.S.C. § 1983. The statute

provides, in pertinent part, as follows:
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 10 of 22

Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person within

the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws, shall be liable to the party injured in an

action at law, suit in equity, or other proper proceeding for redress. . . .
Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under §1983, a plaintiff must allege “the
violation of a right secured by the Constitution and laws of the United States, and must
show that the alleged deprivation was committed by a person acting under color of state
law.” West v. Atkins, 487 U.S. 42, 48 (1988).

A. Defendants Wetzel and Mahally

In claims one, three, and four, Rosado alleges that Defendant Wetzel, the Secretary
of the DOC, and Defendant Mahally, the Superintendent at SC!-Dallas violated his Eighth
and Fourteenth Amendment rights. Defendants seek to dismiss these claims based ona
lack of personal involvement. Individual liability will be imposed under Section 1983 only if
the state actor played an “affirmative part” in the alleged misconduct. See Evancho v.
Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting Rode v. Dellarciprete, 845 F.2d 1195,
1207 (3d Cir. 1998)). Liability “cannot be predicated solely on the operation of respondeat
superior.” Id. In other words, defendants in Section 1983 civil rights actions “must have
personal involvement in the alleged wrongs . . . shown through allegations of personal

direction or of actual knowledge and acquiescence.” Atkinson v. Taylor, 316 F.3d 257, 271

(3d Cir. 2003); Rode, 845 F.2d at 1207-08. A plaintiff must establish the particulars of

10
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 11 of 22

conduct, time, place, and the person responsible. Evancho, 423 F.3d at 354; Rode, 845
F.2d at 1207-08. When a plaintiff merely hypothesizes that an individual defendant may
have had knowledge of, or personal involvement in, the deprivation of his or her rights,
individual liability will not follow. Atkinson, 316 F.3d at 271; Rode, 845 F.2d at 1207-08.

It is clear from Rosado’s third amended complaint that he is primarily seeking to
impose liability on Defendants Wetzel and Mahally based on their supervisory roles.
“[T]here are two theories of supervisory liability, one under which supervisors can be liable if
they established and maintained a policy, practice or custom which directly caused the
constitutional harm, and another under which they can be liable if they participated in
violating plaintiff's rights, directed others to violate them, or, as the persons in charge, had
knowledge of and acquiesced in their subordinates’ violations.” Santiago v. Warminster
Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010) (quotation and alteration marks omitted).

1. Fourteenth Amendment

Rosado alleges that Defendant Wetzel’s grievance policies are insufficient to
safeguard against Fourteenth Amendment Due Process violations and that Wetzel, together
with Defendant Mahally, “are to assure such policies and procedures are substantially
consistent and adequate with law, and to assure due process under the Fourteenth
Amendment, [is] not violated.” (Doc. 69, p. 4, J] 9-12). He also alleges that Defendant

Wetzel’s policies and procedures violated constitutional rights either through

11
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 12 of 22

“misrepresentation of policies, or failure [to] supervise employees, and or policies and
procedures wholly inadequate on its face.” (/d. at p.4, J 14).

Courts recognize that liability under § 1983 may be imposed on an official with final
policymaking authority if that official establishes an unconstitutional policy that, when
implemented, injures a plaintiff. Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir.1989).
However, to establish a claim against a policymaker under § 1983 a plaintiff must allege and
prove that the official established or enforced policies and practices directly causing the
constitutional violation. /d. at 1114 (Thus, when a policymaking official establishes a
constitutionally inadequate state procedure for depriving people of a protected interest and
someone is thereafter deprived of such an interest, the official has ‘subjected’ that person to
a due process violation.”); see also Berlanti v. Bodman, 780 F.2d 296, 300-01 (3d Cir.
1985).

Although prisoners have a constitutional right to seek redress of grievances as part
of their right of access to courts, this right is not compromised by the failure of prison
Officials to address these grievances. Booth v. King, 346 F.Supp.2d 751, 761 (E.D.Pa.
2004). This is because “inmates do not have a constitutionally protected right to a prison
grievance system.” Jones v. North Carolina Prisoners’ Labor Union, Inc., 433 U.S. 119,
137-38 (1977) (Burger, J., concurring). Nor does the existence of a grievance procedure
confer prison inmates with any substantive constitutional rights. Hoover v. Watson, 886

F.Supp. 410, 418-419 (D.Del.), affd 74 F.3d 1226 (3d Cir.1995). Moreover, “[t]he failure of

12
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 13 of 22

a prison official to provide a favorable response to an inmate grievance is not a federal
constitutional violation.” Gordon v. Vaughn, 1999 WL 305240, at *2, (E.D.Pa. May 12, 1999)
(citing Adams v. Rice, 40 F.3d 72, 74 (4th Cir.1994)). Therefore, “ ‘[i]f the state elects to
provide a grievance mechanism, violations of its procedures do not...give rise to a 1983
claim.’ ” Hoover, 886 F.Supp. at 418-19 (quoting Spencer v. Moore, 638 F.Supp. 315, 316
(E.D.Mo.1986)). Supervisory liability cannot be imposed upon either Wetzel of Mahally
based on Rosado’s allegations that the administration of the grievance procedure and
policies is unconstitutional.

With regard to the second theory, a plaintiff must show that each defendant
personally participated in the alleged constitutional violation or approved of it. C.N. v.
Ridgewood Bd. of Educ., 430 F.3d 159, 173 (3d Cir. 2005); see also Iqbal, 556 U.S. at 677
(finding that in a § 1983 suit, “each Government official, his or her title notwithstanding, is
only liable for his or her own misconduct’). “Access to prison grievance procedures is not a
constitutionally-mandated right, and allegations of improprieties in the handling of
grievances do not state a cognizable claim under [section] 1983.” Glenn v. DelBalso, 599 F.
App’x 457, 459 (3d Cir. 2015); see Booth, 346 F. Supp. 2d at 761 (finding that “[p]risoners
are not constitutionally entitled to a grievance procedure and the state creation of such a
procedure does not create a liberty interest requiring procedural protections under the
Fourteenth Amendment.”); Burnside v. Moser, 138 F. App'x 414, 416 (3d Cir. 2005)

(affirming that “[i]nmates do not have a constitutionally protected right to the prison

13
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 14 of 22

grievance process.”). The “after-the-fact” review of a grievance, or an inmate's
dissatisfaction with the grievance response, does not establish the involvement of officials
and administrators in any underlying constitutional deprivation. See Rode, 845 F.2d at 1207
(finding where a defendant, after being informed of the violation through the filing of
grievances, reports or appeals, failed to take action to remedy the alleged wrong is not
enough to show that the defendant has the necessary personal involvement); Pressley v.
Beard, 266 F. App'x 216, 218 (3d Cir. 2008) (not precedential) (“The District Court properly
dismissed these defendants and any additional defendants who were sued based on their
failure to take corrective action when grievances or investigations were referred to them."):
Brooks v. Beard, 167 F. App’x 923, 925 (3d Cir. 2006) (not precedential) (holding that
allegations that prison officials responded inappropriately to inmate’s later-filed grievances
do not establish the involvement of those officials and administrators in the underlying
constitutional deprivation). The roles of Wetzel and Mahally in adjudicating Rosado’s
grievances do not constitute personal involvement and, as such, are insufficient to establish
supervisory liability.
2. Eighth Amendment

With respect to the Eighth Amendment inadequate medical care claims, if a prisoner
is under the care of medical experts, as is the case here, “a non-medical prison official will
generally be justified in believing that the prisoner is in capable hands. This follows naturally

from the division of labor within a prison. Inmate health and safety is promoted by dividing

14
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 15 of 22

responsibility for various aspects of inmate life among guards, administrators, physicians,
and so on. Holding a non-medical prison official liable in a case where a prisoner was under
a physician's care would strain this division of labor. Moreover, under such a regime, non-
medical officials could even have a perverse incentive not to delegate treatment
responsibility to the very physicians most likely to be able to help prisoners, for fear of
vicarious liability. Accordingly...absent a reason to believe (or actual knowledge) that prison
doctors or their assistants are mistreating (or not treating) a prisoner, a non-medical prison
official...will not be chargeable with the Eighth Amendment scienter requirement of
deliberate indifference.” Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). The complaint is
devoid of the particulars of conduct, time, and place, and fails to allege personal direction or
actual knowledge and acquiescence on the part of either defendant in the alleged
inadequate medical treatment. Atkinson, 316 F.3d at 271; Rode, 845 F.2d at 1207-08.
Rather, it is clear that any knowledge of Rosado’s medical issues garnered by Wetzel or
Mahally is limited to their consideration and disposition of his grievances and complaints.
3. Conclusion

Rosado cannot maintain constitutional claims based upon inadequate grievance
policies and procedures, or that grievances concerning inadequate medical care and
treatment were denied, mishandled, or not addressed. Nor does he set forth sufficient
allegations to hold these Defendants liable for his alleged inadequate medical treatment.

Consequently, the Eighth and Fourteenth Amendment claims against these Defendants, set

15
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 16 of 22

forth in claim one (Wetzel and Mahally), claim three (Mahally), claim four (Mahally), and the
damages claims contained in claim seven (Wetzel and Mahally) will be dismissed.

B. Defendants Stanish and DeBoer

1. Eighth Amendment

Rosado alleges that Defendants Stanish and DeBoer were deliberately indifferent to
his serious medical needs. For the delay or denial of medical care to rise to a violation of
the Eighth Amendment's prohibition against cruel and unusual punishment, a prisoner must
demonstrate “(1) that defendants were deliberately indifferent to [his] medical needs and (2)
that those needs were serious.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999); see
also Estelle v. Gamble, 429 U.S. 97, 104 (1976); Natale v. Camden Cty. Corr. Facility, 318
F.3d 575, 582 (3d Cir. 2003). A prison official acts with deliberate indifference to an
inmate's serious medical needs when he “knows of and disregards an excessive risk to
inmate health or safety; the official must both be aware of facts from which the inference
could be drawn that a substantial risk of serious harm exists, and he must also draw the
inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Defendants contend that the medical condition of which Rosado complains is not
serious and that they were not deliberately indifferent. We disagree. Rosado sets forth
clear allegations in the third and fourth claims that Defendants Standish and DeBoer were

deliberately indifferent to his serious medical needs. Defendants’ motion to dismiss will be

denied as to this claim.

16
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 17 of 22

2. Negligence

Defendants seek to dismiss the negligence claims based on Rosado’s failure to file a
Certificate of Merit as required by Pa. R. Civ. P. 1042.3. Under Pennsylvania law, a plaintiff
asserting a claim “based upon an allegation that a licensed professional deviated from an
acceptable professional standard” must file a certificate of merit within sixty days of filing the
complaint. Pa. R. Civ. P. 1042.3(a). The certificate requires that a licensed professional has
given a written statement that the claim is potentially meritorious. Pa. R. Civ. P.
1042.3(a)(1). Although the rule appears to be procedural, the requirement is substantive
and therefore applies in federal court. Booker v. United States, 366 F. App’x 425, 426 (3d
Cir. 2010).

Ordinarily, the failure to timely file a certificate of merit warrants dismissal of a
medical malpractice claim. Womer v. Hilliker, 908 A.2d 269, 275-76 (Pa. 2006). In rare
circumstances, however, a plaintiff who makes a “procedural misstep” in failing to timely file
a certificate of merit may seek to have his failure excused if he “substantial[ly] compl[ied}”
with the Rule’s requirements. /d. (citing PAR. Civ. P. 126 which states that “{t]he court ...
may disregard any error or defect of procedure which does not affect the substantial rights
of the parties.”); Booker, 366 F. App’x at 428-29. Under those narrow circumstances, in
order to have his failure excused, a plaintiff must show more than just a lack of prejudice to

the opposing party: he must show that he had a “reasonable explanation or legitimate

17
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 18 of 22

excuse” for missing the strict deadline set forth in the rule. Stroud v. Abington Mem’! Hosp.,
546 F. Supp. 2d 238, 252-53 (E.D. Pa. 2008).

Rosado has filed three documents with exhibits, including medical records, that he
identifies as Certificates of Merit. (Docs. 30, 84, 85). However, none comply with the
Pennsylvania Rules of Civil Procedure in that they do not contain a written statement by a
licensed professional that the claim he seeks to pursue is potentially meritorious.
Nonetheless, because Rosado is proceeding pro se, and because a reading of his most
recent filings (Docs. 84, 85), indicates that he fails to understand that the Certificate of Merit
requires the statement of a licensed professional, we conclude that dismissal of the
negligence claims for failure to comply with the time constraints of the Rule, without
affording him the opportunity to file a proper Certificate of Merit, would be unduly harsh.
Accordingly, we will deny the motion to dismiss without prejudice to Defendants’ right to
again seek dismissal of the negligence claims if Rosado fails to satisfy the Certificate of
Merit requirement in the time period set forth in the Order below.

3. Due Process

Rosado also asserts that these Defendants violated his Fourteenth Amendment Due
Process rights. These claims will be summarily dismissed. Rosado’s invocation of the
Fourteenth Amendment is less than clear. To the extent that he is attempting to impose
Fourteenth Amendment liability on these defendants based on the handling of complaints

and grievances, as noted supra, there is no constitutional right to a grievance procedure.

18
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 19 of 22

And, inasmuch as he seeks to bring his inadequate medical care claims under the
Fourteenth Amendment, it is the Eighth Amendment that prohibits the infliction of cruel and
unusual punishment upon prisoner “after [the State] has secured a formal adjudication of
guilt in accordance with due process of law.” City of Revere v. Massachusetts Gen. Hosp.,
463 U.S. 239, 244 (1983) (quoting Ingraham v. Wright, 430 U.S. 651, 671-72 n. 40, 97
S.Ct. 1401, 51 L.Ed.2d 711 (1977)).” Natale, 318 F.3d at 581. The Fourteenth Amendment
affords these protections only in the context of pretrial detainees. /d. There is no question
that Rosado was serving a state sentence while housed at SCI-Dallas. Consequently, the
Eighth Amendment, not the Fourteenth Amendment, governs his inadequate medical care
claims.
4, Retaliation

Defendants also seek to dismiss any allegations suggesting that Defendants
engaged in retaliatory conduct. The First Amendment offers protection for a wide variety of
expressive activities. See U.S. Const. amend |. These rights are lessened, but not
extinguished in the prison context, where legitimate penological interests must be
considered in assessing the constitutionality of official conduct. See Turner v. Safley, 482
U.S. 78, 89 (1987). Retaliation for expressive activities can infringe upon an individual’s

rights under the First Amendment. See Allah v. Seiverling, 229 F.3d 220, 224-25 (3d Cir.
2000).

19
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 20 of 22

To prevail on a retaliation claim, Rosado bears the burden of demonstrating three
elements. First, he must prove that he was engaged in a constitutionally protected activity.
See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001). Second, a he must demonstrate that
he “suffered some ‘adverse action’ at the hands of prison officials.” /d. (quoting Allah, 229
F.3d at 225). This requirement is satisfied by showing adverse action “sufficient ‘to deter a
person of ordinary firmness’ from exercising his First Amendment rights.” /d. (quoting
Suppon v. Dadonna, 2013 F.3d 228, 235 (3d Cir. 2000)). Significantly, the effect of the
adverse action must be more than de minimis. McKee v. Hart, 436 F.3d 165, 170 (3d Cir.
2006). Third, he is required to show that “his constitutionally protected conduct was ‘a
substantial or motivating factor’ in the decision” to take action against him. Rauser, 241
F.3d at 333-34 (quoting Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,
287 (1977).

lf a prisoner establishes a prima facie case of retaliation, the burden shifts to prison
Officials to show, by a preponderance of the evidence, that “they would have made the
same decision absent the protected conduct for reasons reasonably related to a legitimate
penological interest.” Rauser, 241 F.3d at 334. “This is often referred to as the ‘same
decision defense.’ ” Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016). If the prison
officials can make this showing, it defeats the retaliation claim. See Carter v. McGrady, 292

F.3d 152, 159 (3d Cir. 2002).

20
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 21 of 22

Rosado fails to allege in claim one, three, four or seven of his third amended
complaint that Defendants violated his First Amendment rights and the complaint is devoid
of allegations that can be construed as an infringement on expressive activities. Defendants’
motion to dismiss the retaliation claim will be granted.

5. Conclusion

Defendant Stanish and DeBoer’s motion to dismiss the Eighth Amendment
inadequate medical care claims and the negligence claims will be denied (claims three and
four). The motion will be granted with respect to the Fourteenth (claims one, three, and
four) and First Amendment Claims.

V. Leave to Amend

Before dismissing a complaint for failure to state a claim upon which relief may be
granted, the Court must grant a plaintiff leave to amend his complaint unless amendment
would be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3rd
Cir. 2002). The Court concludes that granting Rosado leave to amend those claims which
have been dismissed would be futile as they simply do not rise to the level of constitutional

violations.

Vi. Conclusion

Based on the foregoing discussion, Defendants Wetzel and Mahally’s motion (Doc.

79) to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) will be granted.

21
Case 3:18-cv-00601-RDM-EBC Document 107 Filed 09/18/20 Page 22 of 22

Defendants Stanish and DeBoer’s Rule 12(b)(6) motion (Doc. 73) to dismiss will be granted
in part and denied in part.

A separate Order shall issue.

Dated: September [ { , 2020

 

i Nb bbeg
Robert D: Mariani
United States District Judge

 

22
